 



Exhibit 10.29.1
[XenoPort Letterhead]
May 4, 2007
Mr. Simon Bicknell
Company Secretary
Glaxo Group Limited
Glaxo Wellcome House
Berkeley Avenue
Greenford, Middlesex, UB6 0NN
UNITED KINGDOM

Re:   First Amendment to Development and Commercialization Agreement between
XenoPort, Inc. (“XenoPort”) and Glaxo Group Limited (“GSK”) dated February 7,
2007 (“Agreement”)

Dear Mr. Bicknell:
This letter (the “First Amendment”) is to confirm the agreement between XenoPort
and GSK with respect to an amendment to the Agreement as set out in Paragraphs 1
and 2 below. All capitalized terms not otherwise defined in this First Amendment
shall have the respective meanings given to such terms in the Agreement.
     1. XenoPort and GSK acknowledge and agree that by email dated February 26,
2007 from Michael Verne of the Pre-merger Office of the Federal Trade Commission
to Kerri Chase of Cleary Gottlieb Steen & Hamilton LLP, the Federal Trade
Commission confirmed that the license granted to GSK by XenoPort under the
Agreement is not exclusive under the Hart-Scott-Rodino Antitrust Improvements
Act of 1976, as amended (“HSR Act”), and thus, the requirements of the HSR Act
are not applicable to the activities of the Parties contemplated in the
Agreement. Accordingly:
          (a) no pre-merger notification and report forms will be filed by
either Party with the Federal Trade Commission or the Department of Justice;
          (b) the obligations of XenoPort and GSK under Sections 19.2 and 19.3
of the Agreement shall be deemed to have been fulfilled;
          (c) the HSR Conditions specified in Section 19.1 of the Agreement
shall been deemed to have been satisfied; and
          (d) the provisions of Articles 2 through 7 shall take effect and the
collaboration shall commence as of March 2, 2007.
     2. XenoPort and GSK agree that the Agreement shall be amended as follows:
          (a) The words “the HSR Clearance Date” in Section 3.1(a) of the
Agreement shall be deleted and replaced with the following words: “March 2, 2007
(the “Closing Date”)”; and

 



--------------------------------------------------------------------------------



 



          (b) All references to “the HSR Clearance Date” in Sections 3.2(a),
3.7, 4.1(a), 4.6(a), 4.8(a), 4.12(a), 4.12(b), 6.1, 10.1, 10.2 and 13.2 of the
Agreement shall be replaced with the words “the Closing Date” in each such
Section.
     Except as specifically provided in this First Amendment, no provision of
the Agreement shall be modified or amended hereby and all provisions of the
Agreement shall remain in full force and effect. The Agreement, as specifically
modified and amended by this First Amendment, is hereby confirmed and approved.
This First Amendment and all questions regarding its validity or interpretation
shall be governed by, and construed and enforced in accordance with, the laws of
the State of Delaware, without reference to conflict of law principles.
     Please confirm GSK’s acceptance of, and agreement with, the this First
Amendment by signing, or having an authorized representative of GSK sign, two
(2) copies of this First Amendment and return one (1) original copy and one
(1) photocopy of the First Amendment to:

             
 
  Originally executed copy to:       And a copy to:
 
           
 
  XenoPort, Inc.       Wilson, Sonsini, Goodrich & Rosati
 
  3410 Central Expressway       650 Page Mill Road
 
  Santa Clara, CA 95051       Palo Alto, CA 94304
 
  Facsimile: (408) 616-7211       Facsimile: (650) 493-6811
 
  Attention: Secretary       Attention: Kenneth A. Clark
 
           
 
  Yours sincerely,        
 
           
 
  /s/ William J. Rieflin
 
William J. Rieflin        
 
  President        

ACKNOWLEDGED AND AGREED BY GLAXO GROUP LIMITED:

          /s/ Victoria Whyte    
 
       
Name:
  Victoria Whyte    
 
 
 
   
 
       
Title:
  Assistant Secretary    
 
 
 
   
 
       
Date:
  May 8, 2007    
 
 
 
   
 
        cc:   Adrian Rawcliffe     Senior Vice President, Worldwide Business
Development, GlaxoSmithKline
 
        cc:   Carol Ashe     Vice President and Associate General Counsel,
Business Development Transactions,     GlaxoSmithKline

- 2 -